ORDER
PER CURIAM.
Father, Michael J. Binns, appeals from the judgment of the trial court, modifying the decree of dissolution of his marriage to wife, Linda S. Binns.
We have reviewed the record on appeal and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. An opinion would have no precedential value. We have, however, provided a memorandum for the use of the parties only setting forth the reasons for our decision. The judgment is affirmed. Rule 84.16(b).